 In the Matter of GENERALIRONWORKS Co.andCOLORADO STATEINDUSTRIALUNION COUNCILCase No. C-1679.Decided November 29, 1940Jurisdiction:machinery manufacturing industry.Unfair Labor Practices.Discrimination:charges of,dismissed.Practice and procedure:complaint dismissed.Mr. Paul S. Kucthau,for the Board.Lee, DoudctGriffith, by Mr.BenjaminGriffith,of Denver,Colo.,for the respondent.Mr. Frank N. Price,of Denver, Colo.,for the Council.Mr. Raymond J. Compton,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Colorado State Industrial UnionCouncil, herein called the Council, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTwenty-second Region (Denver, Colorado), issued' its complaintdated July 8, 1940, against General Iron Works Co., Denver, Colo-rado,herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Council.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent (1) on or about April 22, 1940,discharged John Roe, and thereafter refused to reinstate him, be-cause he joined and assisted a labor organization and engaged inconcerted activities with other employees for the purpose of col-lective bargaining and other mutual aid and protection; (2) sinceNovember 1, 1939, urged, persuaded, and warned its employees not28 N. L.R. B., No. 39.202 GENERAL IRON WORKS CO.203to join or, assist any nationally affiliated union or engage in con-certed activities with other employees for the purpose of collectivebargaining or other mutual aid or protection; and (3) by theafore-mentioned and other acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On July 20, 1940, the respondent filed an an-swer admitting the allegations of the complaint as to the nature ofits business, but denying that it had engaged in unfair labor prac-tices as alleged therein.Pursuant to notice, a hearing was held in Denver, Colorado, onAugust 1 and 2, 1940, before William P. Webb, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel, the Council by its secretary-treasurer, and allparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the opening of the hearingthe Trial Examiner denied a motion for a bill of particulars previouslyfiled by the respondent.At the close of the Board's case, counsel for-the Board' moved to amend the complaint to conform to the proofwith respect to variances in names and minor formal errors.Themotion was granted.The Board has reviewed the rulings of the TrialExaminer on other motions and on objections to the admission ofevidence and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedSeptember 17, 1940, copies of which were duly served upon the parties.He found that the respondent had not engaged in the alleged unfairlabor practices and recommended that the complaint be dismissed.On October 17, 1940, the Council filed exceptions to the IntermediateReport.The respondent thereafter filed a brief and requested per-mission to present oral argument before the Board.On November14, 1940, pursuant to notice served upon all the parties, a hearing forthe purpose of oral argument was held before the Board at Washing-ton, D. C.The respondent appeared by counsel but the Council didnot appear.The Board has considered the exceptions to the Intermediate Reportand, in so far as they are inconsistent with the findings, conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe respondent is a Colorado corporation with its principal officein Denver, Colorado. It operates a plant at Englewood, Colorado, 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere it is engaged in the manufacture, assembly, and sale,of heavymachinery.In 1939 it purchased raw materials consisting of iron,steel, tools, and equipment amounting in value to more than $400,000,of which approximately 50 per cent were shipped from points outsidethe State of Colorado.During the same year the respondent manu-factured and sold machinery and machine parts valued at more than -$1,000,000, of which approximately 50 per cent were shipped to Statesother than Colorado.The respondent at present employs approxi-mately 380 employees in the operation of its Englewood plant.II.THE ORGANIZATIONS INVOLVEDColorado State Industrial Union Council is a labor organizationaffiliated with the Congress of Industrial Organizations.It is a coun-cil consisting of representatives of all local unions affiliated with theCongress of Industrial Organizations in the State of Colorado.SteelWorkers Organizing Committee, herein called the S. W. O. C.,is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the respondent.III. THEALLEGED UNFAIRLABOR PRACTICESJohn Roe was employed as a laborer by the respondent in July1936 through the intercession of Thomas Stearns, then president ofthe respondent and owner of a ranch in Utah managed by Roe'sfather.Roe became a lathe operator in 1939 and continued to workin this capacity until his discharge on April 22, 1940.On November 28, 1939, Roe was laid off for 10 days by Ray Miller,departmental foreman, because he failed to keep his lathe clean, inviolation of plant rules and despite repeated admonitions by Miller.Roe made no complaint about this lay-off and admitted at"the hearingthat prior to the lay-off he had not kept his lathe "as clean as itshould be."During the lay-off, and several times thereafter, Roetalked, to Frank N. Price, secretary-treasurer of the Council, regard-ing the formation of a local of the S. W. O. C., and in March 1940obtained from Price a number of membership application blanks.No local of the S. W. O. C. was established, however, and so faras the record shows only Roe and Ellis Lord, a fellow employee,signed membership applications.''withregard to prior organizing activities of the respondent's employees, it appearsthat in the latter part of 1937 there existed at'the plant an allegedly company-dominatedunion known as the Independent Workers Union of Colorado.About February 1939, how.ever, this union was dissolved pursuant to an agreement between the respondent and theBoard whereby notices of disestablishment were posted by. the respondent throughout itsplant.In May1938 the International Moulders'Union of North America, affiliated withthe American Federation of Labor and the only other union then shown to be organizedamong the respondent's employees,was accorded recognition by the respondent as theexclusive bargaining representative of its foundry division employees. GENERAL IRON WORKS CO.205In March 1940GordonStevens, a"planner" at the plant whoseduties consisted of setting piece-work prices and routing orders tothe proper divisions,attended a party at Roe's home.Roe testifiedthat on this occasion Stevens told him that he would be"one of thebest men in the plant if he only had sense enough to keep his mouthshut,"that Roe was talking to someone at the plant who could notbe trusted,and that he"had better keep still."Stevens deniedmaking the foregoing statementsand testified thatRoe asked himif he was not one of the best men in the plant,and that he repliedthat Roe would be all right if he could control his temper. TheTrial Examiner credited Stevens' version of the above conversation.Ellis Lord, an employee heretofore mentioned,also testified thatJacob Johnson, a planner whose duties were similar to those ofStevens, told him on one occasion while at work that he would notattend the meeting of a social club organized by the employees be-cause of"other elements in there, some of these radical bastardslike Roe."Johnson denied making the statement attributed to himby Lord and testified that when Lord asked him if he was going tothe meeting he replied that he would like to go in order to getsome of the beer and sandwiches but that he would be unable to doso.The Trial Examiner credited Johnson's testimony regardingthe foregoing incident.We likewise credit the testimonyof Stevensand Johnson, and find that they did not make the statements aboveattributed to them by Roe and Lord.The evidence shows that beginning in the fall of 1939 and con-tinuing to the date of his discharge,there was considerable complaintabout Roe'swork.AlthoughRoe showed some improvement inhis work during the month following his lay-off on November 28,1939, he thereafter again became careless in the performance ofhis duties.Edward B. Gagan, C. A. Anderson,and Oscar Gantzler,inspectors in the plant,testified, that in the fall of 1939 and in thespring of 1940 Roe caused them considerable trouble in that about15 per cent of his work was rough and failed 'to meet inspectionrequirements.Malcolm Hart, who worked on the same lathe asRoe, also testifiedthat when he came to work on the night shifthe often found that Roe had failed to clean the machine,beforegoing offduty.During the period between September 1939, andthe date of Roe's discharge,Miller made numerous complaints con-cerning Roe to M. R. Nelson, general plant superintendent.Nelson,however, instructedMiller not todischargeRoe unless all otherefforts failed to bring about an improvement in his work.On April 22, 1940, Gagan,one of the inspectors mentioned above,showed Miller a rake hanger which Roe had drilled but had notbored as was required on work of that kind.Miller took the hanger 206DECISIONSOF NATIONALLABOR RELATIONS BOARDto Roe and asked him if he could not do better work. AccordingtoMiller,Roe replied,"I am only getting paid, to drill the Goddamned things."Miller told Roe that he had done everything pos-sible to induce him to improve his work and to keep his equipmentclean and that it had not been a week since he had found Roe's lathedirty.Miller further testified that Roe retorted,"You are a Goddamn liar," and that he then discharged Roe for insubordination.Miller further testified that he would not have discharged Roe if hehad not calledhim a. "God damn liar"but that he probably wouldhave transferred him to other work.Accordingto Roe's version ofthe incident,when Miller accused him of not cleaning his machinehe replied,"Well,you know a god damn sight better than that,Miller," whereupon Miller told him, "Well,I don't have to take thatoff of you, Roe, come and get your clearance slip."Roe admittedthat he told Miller on this occasion that he was not getting enoughpay both to drill and bore the rake hangers.Four days after his dismissal Roe informed Stearns that he hadbeen discharged.Stearns thereupon called Nelson, the plant super-intendent,on the telephone to ascertain the cause of Roe's discharge.2Nelson told Stearns that when reprimanded for doing his work im-properly. Roe had called his foreman a "damned liar"and conse-quently was discharged for insubordination.Roe came into Stearns'office while he was talking to Nelson on the telephone.When Stearnshad finishedtalking toNelson, heaskedRoe for his version of theincident.During the conversation which followed,Roe stated thathe intended to file charges with the Board.At this point Stearnsbecame angry and censured Roe for contemplating such action inview of the special effort he had made in securing Roe's initial em-ployment with the respondent.It is unnecessary here to set forth indetail'the statements made by Stearns on this occasion inasmuch aswe find, as didthe TrialExaminer, that the conversation betweenStearns and Roe was in reference to their personal relationship andthat in making the statements Stearns was neither acting for norreflecting the attitude of the respondent.The day following his interview with Stearns,Roe returned tothe plant and talked to Nelson.Nelson called in Miller and Roeasked him if there was any possibility of reinstatement.Millerreplied in the negative,stating thathis work was"sloppy," that hehad failed to keep his machine clean,and that hehad the wrongattitudetoward hiswork.Roe did not mention to Nelson and Millerthat he had talked to Stearns the day before, and he left the office'The evidence shows that Stearns, who is 81 -years of age, had relinquishedhis office aspresident to become vice president of the respondent 2 years prior to the bearing, andfor the past several years had taken no active part in the operation of the respondent'splant. GENERAL IRON WORKS CO.207after tellingMiller that he did not think there was any cause forhard feelings between them because of his discharge.In view of the foregoing, we find that the respondent has not dis-criminated in regard to the hire and tenure of employment of JohnRoe, thereby encouraging or discouraging membership in a labororganization, and has not interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent occur in commerce, within themeaning of Section 2 (6) of the Act.2.Colorado State Industrial Union Council and Steel WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, are labor organizations, within the meaning of Section2 (5) of the Act.3.The respondent has not interfered with, restrained, or coerced-its employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.4.The respondent has not discriminated against John Roe in re-gard to hire or tenure of employment or terms or conditions ofemployment, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint against the respondent, General IronWorks Co.,Denver, Colorado, be, and it hereby is, dismissed.CHAIRMAN HARRY A.MILLIs took no part in the consideration ofthe above Decisionand Order.